“Ea The UWited States Distei a
Court Eighth Ciccoct Wacken
District of MisSgori,

“Hamaced, Bawn *

V Pert pice ew ‘\ Cate: No.@6° 0015 -02-CR-W as Sow .
Onited Statec of Ameri ta, "
CS Oy aide ap |
Motien Pq VE Sting Prerrseatetio® OPP eo ated by the Gucts,
cena f Shee ee es

 

TL Petitlon Bama re D. Bees a, Woeites the Coarks Wu a Feavdest thet th Core
A owlA RRO avy We an AAT Cty Tes Cth Sent Ae Qn Mny Sessioes wv, Di a awd Davis ¥, U.S, Claim
VSS S.cT.H0y(zas) 134 $.c7.2314(Zeig

TA Stoe | .

on MAY VO, LOLS vin Postal marl i TL Attempted 40 Contact my Case Attorney Ms. Adite Burn s

“NS Vegacdd othe SesSieds VY Dimayh Cale decided by the Supreme (Girt 0 Ager! (7,291 9

See Attached Exhibit Gey Ik | + 2). Vhis ts all Pectainiag tothe 424) Charges ‘Wer

Chacgcd With Qird Plead +o,

od “Boa iQ, 204 AW leaterc WES Grepared and Leh +o ne fry in the Fe deca! Public

DWeEeddecs o€£ic. MR. Dan Geldberg ASS stant Federal Public Defesder,

(See attached Biba Gry ASV) The lertec Stated the E may be eligible for relies

Asi ik T word Vie Kee them +o Tepe seat Mey Lemedi ately Phoved mr, Goldbery
not . a
Joa VE CEiaig Wis lerterc aud Stated 7O esl Cite. toc him qo Ceprece sme ta Whi ch he Soreed,

Wacch 24, 2014 7 AAOtKE letter Wes Prepared aad Ser fo my Sy MQ. Gold Berg

(See Atte chad Exhibit Coey Re 5,lo,¥7) “yA this Pact! hae hett ar Mh, bold bees advised

Me thot A Le in my best interest to Wark For the Supreme lourt ruling od The DAVIE

Case Incttad of Proceeding iA The Dimaya Case, TE F Ger denied for Filiing-+oo cally &

Wold lose my ight toFile @ ASS galesy Crcmissi od Was granted by the Lighth Cirew> Court
© Appeelst o File w 24Y. Typ Shot T heeded to The advice of My Atror icy

to Wark wartl Das Was Decided tan the Summer of 20149.

Sore AY 201 , The Supreme Court dec

| ded The DAVES Case. obLe deaded TL
Contact ed MR. Gold berg ViQ Ema) awd /

or Telephare to discuss The Met Shep,
fil\
Eva | nae
Du crag the, Corre spon dere aed Phare Calls MR. Goldderg Fold me ThA Tt woostd
De Good for UF to Wart oFed Moaths te See hou the dicirich Gourts Are Fe SPouds

SX } Palas od There Cake Sy oad Th Wwe Dave ven] Jude Ff 2020 to File "

Oe®Ge_ agape L Fo\\aa the advil of | Artery +> Wart al) the ae Staying ia teva,

SON AR GSB E CG OneclCing the Status rf my 22ST being filed,

Ww. a, LOI pA lettre Was Prepard oad Sadb ty Me. by me. boldbers » “the leg tege
(See nrtacket Exnbrt wry BBA) chet ey Tht he's set Going Fo fepresesd Me be eaore of"
WS Proc Ex Pecie ces With Carradkias CaSef ta Whi he ha sny head On Succegs in
\ie\ g ching. Da od those Expedertcs he doe sat thine Li «nied to rehet b,
OF the Ca cqadeany Charge. DTreighs fi Aor Hert Lb Cant Get relic®,

NEY,

TAR - Rrowa's G mplaynd leave s3\0))

MY. Gold berg is No Budge ecucy to Say the im sop Eetrte) +s relief,
\Wi 4 only, job Wa4 Ta (ee Pare my 22S, Wia ctlose. Hee Contacte M2 they Pulled 9 vr
Reecox b months hefare my Dead OO, Now (a Macch ok ZO Th Wvia 14

Rod Otani, G \nAS Rut cech Cr 02 4 va Ady Rescacch ai Gi d Os aL hove PQ Vd. of.
Wow To hile 2USS Map od Boe AMD qvabt ty Fo lc So. My Deedhae ' Sin
Jie feng AP & Teseecttvily TeVE MIA Hh the Couch Appa nh Me gn
Lay Sth otk, So Miawkts our Uvery, Pay to Sha wee |

4 viethe Phove/Ulethe lompui en,
Wren ds to way Possiblethet Ge Cag ment this b

CAdline ond Supe )2020
reo Sky Dut ta my lace of Kavdledse and time Frome

Thae co Yon Very MY Ch .

Respetpty I\y SYbmithed >
a
et

WY This Day of Aer (S,ZORO

StgPu vadecRe salty, v4 Rah oy Remar Beowd Wey OF

+, LL, S choy] KI
TO -Roy T5494

Minersville PA, 179454

(2)
